Exhibit 10.iii.d.

Pursuant to the Management Incentive Plan (“MIP”) of The Mosaic Company (the
“Company”), key managers of the Company and its subsidiaries, including
executive officers, are eligible for annual cash incentive compensation based
upon the level of attainment of business performance goals that are
pre-established by the Board of Directors of the Company, upon the
recommendation of the Compensation Committee. The incentive measures for the
transition period beginning June 1, 2013 through December 31, 2013 (the “2013
Stub Period”) are based on financial results and operational excellence
measures.

For executive officers, the weighting of the incentive measures is 50% for the
financial results measure and 50% for the operational excellence measures.

The financial results measure is based on a percentage, or sharing rate, of
consolidated operating earnings before any restructuring charges, non-cash
write-offs of long-term assets and expenses related to certain merger and
acquisition activities. The sharing rate varies based upon the level of the
Company’s return on invested capital (“ROIC”). No payout is made under the
Operating Earnings incentive measure if ROIC does not exceed a threshold level.

The operational excellence measures are based on:

 

  (i) Controllable operating costs per tonne of products sold by the Company’s
Phosphates and Potash business segments. This measure has a 25% weighting for
executive officers. Controllable operating costs are based on the level of cost
of goods sold at specified levels of sales tonnes plus adjusted selling, general
and administrative expenses and minus the costs of purchased commodities,
depreciation, depletion and amortization, brine inflow costs, income-based
royalties and taxes and costs paid by third parties, unrealized derivative gains
and losses and the Canpotex Limited profit in inventory elimination.

 

  (ii) Safety, which has an overall weighting of 12.5%. The safety measure is
based on two equally-weighted factors: (1) the OSHA recordable injury frequency
rate for employees and contractors and (2) the OSHA lost-time injury frequency
rate for employees and contractors.

 

  (iii) Adjusted selling, general and administrative expenses. This measure has
a 12.5% weighting for executive officers. Adjusted selling, general and
administrative expenses are selling, general and administrative expenses
exclusive of incentive and other employee benefit expenses, restructuring
charges and expenses related to certain merger and acquisition activities.

Threshold, target and maximum payout levels are set for each operational
excellence measure based upon the extent to which the specified performance
goals are attained.

The maximum payout percent for Management Incentive Plan awards for the 2013
Stub Period is 250% of the target award.